Citation Nr: 0907076	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  03-17 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left leg 
disability (to include neuropathy), including as secondary to 
service-connected bilateral pes planus. 
 
2.  Entitlement to service connection for a right leg 
disability (to include neuropathy), including as secondary to 
service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1986 to March 
1990. 
 
This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Columbia, South Carolina Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for an 
unspecified bilateral leg condition. 
 
After canceling his request for a formal RO hearing, the 
Veteran opted for an informal hearing with a Decision Review 
Officer in November 2003.  A copy of the informal hearing 
report is associated with the claims file. 
 
In May 2004, the Board remanded this case to the RO for 
further development. 
 
In a July 2005 rating decision, the RO recharacterized the 
issue on appeal and denied service connection for neuropathy 
of the left leg and for neuropathy of the right leg.  
Therefore, the Board has rephrased the issues listed on the 
title page to better reflect the claims currently on appeal. 
 
In December 2006 and August 2008, the Board once again 
remanded this case to the RO for further development. 
 
The Board notes that the issue of entitlement to a higher 
initial rating for bilateral pes planus with recurrent bunion 
deformity is not on appeal.  In a May 2007 rating decision, 
the RO granted an initial rating of 50 percent for bilateral 
pes planus with recurrent bunion deformity, effective April 
15, 2002 (the original date of service connection).  This 50 
percent rating represents the maximum benefit awardable for 
such disability.




FINDINGS OF FACT

1.  The veteran is service-connected for bilateral pes 
planus.

2.  The evidence of record shows that the veteran's left leg 
disability (to include neuropathy), is not due to any event 
or incident of the veteran's period of active service, was 
not present within one year after service, and is not caused 
or aggravated by his service-connected bilateral pes planus.

3.  The evidence of record shows that the veteran's right leg 
disability (to include neuropathy), is not due to any event 
or incident of the veteran's period of active service, was 
not present within one year after service, and is not caused 
or aggravated by his service-connected bilateral pes planus.


CONCLUSIONS OF LAW

1.  A left leg disability (to include neuropathy) is not 
proximately due to, the result of, or aggravated by a 
service-connected condition; and the disability may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103(A), 5107 (West 2002); 38 
C.F.R. §§ 3.3159, 3.303, 3.307, 3.309, 3.310 (2008).

2.  A right leg disability (to include neuropathy) is not 
proximately due to, the result of, or aggravated by a 
service-connected condition; and the disability may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103(A), 5107 (West 2002); 38 
C.F.R. §§ 3.3159, 3.303, 3.307, 3.309, 3.310 (2008).



 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In this case, the Veteran was provided notice of the VCAA in 
May 2002, prior to the initial adjudication of his claims in 
the July 2002 rating decision at issue.  

The VCAA letter summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  It also 
specified the evidence that the Veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letter clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the Veteran received Dingess notice in 
June 2008, including as it relates to the downstream 
disability rating and effective date elements of his claims.

The veteran was afforded a VA examination in August 2004, 
February 2005, February 2007, February 2008, April 2008, and 
September 2008.

The Board concludes that all relevant evidence necessary for 
an equitable resolution of the issues on appeal have been 
identified and obtained, to the extent possible.  The 
evidence of record includes service treatment records, VA 
medical records, and statements from the Veteran and his 
representative.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  In fact, he submitted a VCAA Notice Response in 
November 2008, which stated he had no more evidence to submit 
to substantiate his claims.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The Veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claims have been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

II.  Service Connection for a Bilateral Leg Disability

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
 
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).
 
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a)-(b) (2007); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

Here, the Veteran asserts that his bilateral leg disability 
(to include neuropathy) is due to his service, to include as 
secondary to his service-connected bilateral pes planus, 
which became effective on April 15, 2002.  

Service treatment records reflect complaints of foot pain and 
that the Veteran was hospitalized in October 1988 for bunions 
and contracted digits.  He had been treated with shoe gear 
and decreased ambulation.  He underwent surgical correction 
of his left foot in October 1988 and his right foot in 
November 1988.  He was diagnosed with hallux adductus valgus 
bilaterally and hammer toe digits 2/5 bilaterally with varus 
rotation of the fifth bilaterally.
 
At his August 2004 VA foot examination, the Veteran's claims 
file was not reviewed.  The Veteran complained of a history 
of bilateral painful feet.  He told the examiner that he 
developed a foot and toe deformity in service subsequently to 
having surgery for hallux valgus correction and hammer toe 
correction of all lesser toes at Port Smith, Virginia in 1988 
and 1989.  He also had Achilles lengthening.  He stated that 
the pain in his right lower extremity is so significant that 
he was unable to stand or sit for prolonged periods of time.  
The VA examiner diagnosed the Veteran with diabetic 
neuropathy, with decreased vascularity of the bilateral lower 
extremities, secondary to diabetes.  However, the VA examiner 
noted that he could not fully address the nature and etiology 
of such disability without a review of the claims file. 

At his February 2005 VA foot examination, the Veteran's 
claims file was reviewed.  The Veteran told the examiner that 
he had surgery in service on his feet and that he was in a 
wheelchair for 1 1/2 years, and that when he became 
ambulatory again he had significant relief of symptoms for 
about 10 years, at which point he started having pain again.  
The examiner diagnosed him with bilateral flatfoot 
deformities with a history of surgical correction of claw 
toeing and bunions with heel cord lengthening.  He further 
stated that the Veteran was suffering from an inability to 
have a normal propulsive gait pattern due to the fusions of 
his toes and that the Veteran was suffering from sequelae of 
having multiple fusions of the toes on his bilateral feet and 
was unable to have a normal propulsive toe-off gait pattern.  
He concluded that it was as least as likely as not that the 
disorder was incurred as a result of the Veteran's service 
and that it was clear that the original disorder of flatfeet 
and hammertoes preexisted service.  And that, "[a]lthough he 
did receive some short-term relief from the surgical 
correction, he [was] now experiencing sequelae and increasing 
severity as a result of the treatment received during 
service."
 
At his February 2007 VA foot examination; the Veteran 
reported the same history as described above.  The examiner 
stated that the Veteran had a history of significant 
bilateral foot surgeries and foot pain while in the military.  
Based on the Veteran's history, the original foot deformity 
pre-existed service.  The examiner noted, however, that the 
pain likely worsened with his duties and job in the military 
and that the surgical intervention.  The examiner diagnosed 
recurrent bunion deformity of the left great toe and severe 
degenerative osteoarthritis of the forefoot of bilateral feet 
mostly of the metatarsophalangeal joints.  No left or right 
leg disabilities were diagnosed or discussed in this 
examination report.  However, the Veteran's claims file was 
not reviewed.  A March 2007 addendum noted that the Achilles 
tendon bilaterally demonstrated a rather pronounced valgus 
posture consistent with the Veteran's flat feet.  The Veteran 
had no pain with palpation of the Achilles and only mild pain 
with attempts at stretching the Achilles. 
 
At his June 2007 VA joints examination, the Veteran's claims 
file was reviewed. The VA examiner noted that there was no 
other information found that would change any assessment made 
when he had previously examined the Veteran during the 
February 2007 VA foot examination.  As a result, the VA 
examiner stated that his diagnosis and assessment would 
remain the same.  No left or right leg disabilities were 
diagnosed or discussed in the examination report.
 
In February 2008, following a review of the Veteran's claims 
file, a VA examiner provided an addendum to an alleged July 
30, 2007 VA examination report.  In his February 2008 
addendum, the VA examiner provided "further clarification on 
opinions of right and left leg disorders."  He stated the 
following: (1) "[i]t [was] not likely that the bilateral leg 
disorder was incurred during [the Veteran's] service";  
(2) "[t]here [was] no clear or unmistakable evidence that 
[the Veteran's] right leg disorder or left leg disorder 
preexisted service.  There [was] also no clear or 
unmistakable evidence that he underwent permanent increase in 
severity during service"; (3) "[i]t is not likely that the 
current bilateral leg disorder was incurred during service"; 
(4) "[i]t [was] not likely that the current bilateral leg 
disorder manifested within one year of discharge"; and (5) 
"[w]ith respect to the question of whether or not the 
[Veteran's] acquired [service-connected] pes planus with 
calcaneovalgus has caused his bilateral leg disorder, I think 
it is at least as likely as not a 50/50 probability that 
bilateral leg disabilities have some relationship to this."  
However, the VA examiner went on to state that "the veteran 
is just as likely to be experiencing the effects of damage to 
the nerves secondary to his uncontrolled diabetes."  The VA 
examiner further stated that "I cannot say with any degree 
of certainity, without resorting to mere speculation, that 
his bilateral leg disability is definitively caused by the 
feet.  It is as likely a possibility that his bilateral leg 
pain is secondary to his morbid obesity as well as a 
congenital predisposition to a genu valgum."

VA treatment records reflect complaints of foot pain due to 
arthritis.  (See VA treatment record dated in August 2007). 
 
At his April 2008 VA joints examination; the Veteran's claims 
file was not reviewed.  The Veteran complained of daily, 
throbbing, generalized pain in both of his legs, with flare-
ups two to three times per week lasting for two to three 
hours at a time.  The Veteran also reported having 
paresthesias and dysesthesias.  The Veteran stated that he 
had not worked in the past seven years due to pain and 
numbness in his lower extremities.  Examination of his skin 
revealed abnormal coloration in his lower extremities, but 
with no rashes or lesions.  Peripheral edema and evidence of 
venous stasis pigmentation along with varicosities were noted 
in the lower extremities.  Upon examination of the bilateral 
tibia and fibula, an obvious limp was noted with ambulation, 
but otherwise there was no evidence of any of the following 
for either the left or right tibia and fibula: deformity, 
angulation, false movement, shortening, intra-articular 
involvement, malunion, non-union, loose motion, false joint, 
tenderness with firm manipulation, drainage, weakness, 
redness, or heat.  An incidental finding of a bone island was 
noted in the distal tibia of the right lower leg, confirmed 
by x-ray evidence. 
 
The Veteran underwent another VA examination in September 
2008 for clarification of a diagnosis and etiology of the 
Veteran's right and left leg disabilities.  After review of 
the claims file, the examiner diagnosed the Veteran with a 
residual foot deformity from pes planus, claw toes, bunions 
and tight Achilles tendons, bilaterally (left was worse than 
the right).  The examiner further stated that the disorder of 
the feet was pre-existing prior to entering active service, 
but worsened in both feet after the surgical intervention 
while in service.  The examiner found a permanent worsening 
of the underlying pathology due to service resulting in the 
current disability in that there was an increase in 
disability following the Veteran's surgery based on the 
information that he was in a wheelchair for over a year 
following the surgery while on active duty status and that he 
eventually improved but complained of pain in both feet of a 
degree that impaired his functioning ability.  The examiner 
further stated that the increase in disability was a 
combination of natural progression and surgical intervention 
while on active duty.  She concluded that the Veteran had 
chronic pain syndrome involving the lower extremities, and 
that it was compounded by morbid obesity and that the problem 
with the feet bilaterally has been documented as being 
present prior to entering the military, but worsened after 
surgical intervention.  (See also VA Examination Addendum 
dated in March 2008).

The Board notes that it may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

Also, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).    

In this regard, the Board is aware that the United States 
Court of Appeals for Veterans Claims (Court) has recently 
held that "[i]t is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, that contributes 
probative value to a medical opinion."  In this regard, the 
Court in Nieves did not find such a review of medical records 
in the claims file to be irrelevant in terms of determining 
the probative value of an opinion.  Rather, the Court 
clarified that the claims file "is not a magical or 
talismanic set of documents, but rather a tool to assist VA 
examiners to become familiar with the facts necessary to form 
an expert opinion to assist the adjudicator in making a 
decision on a claim."  There are other means by which a 
private physician can become aware of critical medical facts, 
notably by treating the claimant for an extended period of 
time.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

The Board has reviewed all of the above medical records and 
finds that the majority of the medical evidence of record 
does not suggest that the bilateral leg disability (to 
include neuropathy), including as secondary to service-
connected bilateral pes planus was manifested during or 
aggravated by service.  In fact, the February 2008 VA 
examiner equivocally stated that: "[i]t [was] not likely 
that the bilateral leg disorder was incurred during [the 
Veteran's] service"; (2) "[t]here [was] no clear or 
unmistakable evidence that [the Veteran's] right leg disorder 
or left leg disorder preexisted service.  There [was] also no 
clear or unmistakable evidence that he underwent permanent 
increase in severity during service"; (3) "[i]t is not 
likely that the current bilateral leg disorder was incurred 
during service"; and (4) "[i]t [was] not likely that the 
current bilateral leg disorder manifested within one year of 
discharge."  This is further supported by the fact that the 
Veteran was not diagnosed with a bilateral leg disability 
(decreased vascularity of the bilateral lower extremities) 
until August 2004-more than 14 years after active duty 
service.  (See August 2004 VA examination).  Further, the 
August 2004 VA examiner noted that the decreased vascularity 
of the bilateral lower extremities was secondary to the 
Veteran's nonservice-connected diabetes.
	
The Board notes that the February 2008 VA examiner stated 
that he could not "without resorting to mere speculation" 
provide an opinion that the Veteran's bilateral leg 
disability was definitely caused by the feet because it could 
also be attributed to his non-service connected diabetes and 
his morbid obesity.  Accordingly, the Board finds the 
February 2008 opinion to be speculative.

Such a conditional relationship, in this case, denoted by the 
use of the words "think" and "some," is simply too 
speculative to support a grant of service connection, 
particularly given that the equivocal diagnoses noted above.  
Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical 
statement using the term "could," or in the moving party's 
case, "may" or "possibly," without supporting clinical data 
or other rationale, is too speculative in order to provide 
the degree of certainty required for medical nexus evidence.)  
See also Bostain v. West, 11 Vet. App. 124, 127-28; Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus); and Warren v. Brown, 
6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms 
such as "could have been" is not probative).

Furthermore, to the extent the veteran is attempting to 
provide medical evidence concerning the existence of the 
claimed disability, it is also now well-established that an 
opinion of a person without medical training or experience on 
medical matters such as diagnosis and etiology is entitled to 
no weight of probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  

Overall, the preponderance of the evidence is against the 
Veteran's claims of service connection, and this appeal must 
be denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the Veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. at 55; 38 
U.S.C.A. § 5107(b).


ORDER

Service connection for a left leg disability (to include 
neuropathy), including as secondary to service-connected 
bilateral pes planus, is denied. 
 
Service connection for a right leg disability (to include 
neuropathy), including as secondary to service-connected 
bilateral pes planus, is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


